In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-15-00423-CR


                     IN RE DANIEL LEE AINSWORTH, RELATOR

                               ORIGINAL PROCEEDING

                                  November 20, 2015

                            MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


      Relator Daniel Lee Ainsworth is a prison inmate appearing pro se. In this original

proceeding he asks that we issue a writ of mandamus against respondents, the

Honorable Don R. Emerson, judge of the 320th District Court of Potter County, and the

Honorable W.F. (Corky) Roberts, judge of the Potter County Court at Law Number One.

While not clearly stated, relator may also seek relief against Caroline Woodburn, Potter

County District Clerk, and Julie Smith, Potter County Clerk.


      Relator’s petition does not comply with appellate rule 52.3. TEX. R. APP. P. 52.3.

For this reason alone any relief requested against Judge Emerson and Judge Roberts is

denied.   In re Bibbs, 07-11-00393-CV, 2011 Tex. App. LEXIS 8192 (Tex. App.—
Amarillo Oct. 13, 2011, orig. proceeding) (denying petition for mandamus for

noncompliance with appellate rule 52.3). Relator presents nothing indicating relief by

mandamus against the district clerk and county clerk is necessary to enforce our

jurisdiction.1 See In re Coronado, 980 S.W.2d 691, 692 (Tex. App.—San Antonio 1998,

orig. proceeding) (per curiam) (explaining district clerk is not within the mandamus

jurisdiction of court of appeals unless it is shown issuance of writ of mandamus against

clerk is necessary to enforce court of appeals’ jurisdiction).     Accordingly, any relief

relator seeks against Ms. Woodburn and Ms. Smith is dismissed for want of subject

matter jurisdiction.


                                                              Per Curiam



Do not publish.




       1
        Relator has causes pending in this court. Ex parte Ainsworth, Nos. 07-15-
00091-CR; 07-15-00106-CR & 07-15-00107-CR and Ainsworth v. State Nos. 07-15-
00205-CR, 07-15-00206-CR & 07-15-00207-CR. He is represented by counsel in those
causes. To any degree that relator’s petition for mandamus is connected with those
pending causes, it is an improper attempt to accomplish hybrid representation. See
Landers v. State, 550 S.W.2d 272, 280 (Tex. Crim. App. 1977) (op. on reh’g) (“There is
no constitutional right in Texas to hybrid representation partially pro se and partially by
counsel”).

                                            2